Citation Nr: 0402533	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  00-16 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of zero 
percent for nasal infection with polyps status post-operative 
rhinoplasty and nasal reconstruction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her niece. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1977.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to a disability evaluation in excess 
of zero percent for nasal infection with polyps status post-
operative rhinoplasty and nasal reconstruction.    

The Board notes that in an August 2002 rating decision, the 
claims of service connection for loss of the sense of smell, 
loss of the sense of taste, asthma, sinusitis, and pneumonia 
were denied.  The veteran was notified of this decision and 
she filed a timely notice of disagreement.  In April 2003, a 
statement of the case was issued.  The record does not 
contain a substantive appeal, and these issues have not been 
certified as being on appeal.  Thus, the appeal of these 
issues has not been perfected and these issues are not before 
the Board for appellate review.  

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  VCAA, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see also Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court of Appeals for Veterans Claims (Court) held 
that a notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

The Board attempted to discuss the VCAA notice provisions at 
the January 2003 hearing.  However, that discussion does not 
meet the notice requirements of the VCAA as subsequently 
interpreted by the Court.  See Pelegrini.  The veteran has 
not yet received the required notice.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

At the hearing before the Board in January 2003, the veteran 
indicated that she was being treated for her nasal disability 
at the VA medical center in Austin.  Review of the record 
reveals that the VA treatment records from the Austin VA 
medical Center dated from July 1997 to September 2001 have 
been obtained.  However, it appears that treatment records 
dated from September 2001 have not been obtained.  The Board 
finds that such records are relevant since the records may 
show the current severity of the service-connected nasal 
disability.  Thus, the RO should make an attempt to obtain 
and associate with the claims folder the VA treatment records 
from the Austin VA medical center dated from September 2001.  

At the same hearing the veteran also indicated that she was 
currently being treated by Dr. Hicks at the North Austin 
Medical Hospital and the Austin Diagnostic Clinic.  Review of 
the record reveals that the treatment records from Dr. Hicks 
dated from 199 to June 2001 have been obtained.  However, it 
appears that treatment records dated from June 2001 have not 
been obtained.  The Board finds that such records are 
relevant since the records may show the current severity of 
the service-connected nasal disability.  Thus, the RO should 
make an attempt to obtain and associate with the claims 
folder the treatment records from Dr. Hicks dated from June 
2001.  

Accordingly, this case is remanded for the following action: 

1.  The RO should ensure that the notice 
requirements of the VCAA have been met.  
The RO should request or tell the veteran 
to provide any evidence in her possession 
that pertains to the claim.

2.  After securing appropriate consent 
from the veteran, the RO should make an 
attempt to obtain and associate with the 
claims folder records of treatment for 
the veteran's nasal disability from the 
Austin VA medical center dated from 
September 2001 to the present.

The RO should also make an attempt to 
obtain and associate with the claims 
folder the veteran's treatment records 
from Dr. Hicks at the North Austin 
Medical Hospital and the Austin 
Diagnostic Clinic showing treatment of 
the nasal disability dated from June 
2001. 

3.  When the RO is satisfied that the 
record is complete, the RO should 
readjudicate the claim of entitlement to 
a compensable disability evaluation for 
nasal infection with polyps status post-
operative rhinoplasty and nasal 
reconstruction.  Consideration should be 
given to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b) (2003).  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and her representative.  

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


